DETAILED ACTION
	This action is a response to the filing on 6/15/2022. Examiner acknowledges the amendments made to claims 1, 5, 9, 11, 13, and 17-20 and the cancellation of claims 14-15.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments and arguments have overcome the previous prior art and 112 rejections.

Allowable Subject Matter
Claims 1-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the prior art of record does not teach or suggest a device, as claimed by Applicant, that has a shaft with two lumens and a common lumen region in fluid communication with the two lumens in the shaft’s distal region and a deflectable member disposed within the shaft, the deflectable member being designed to shift between a first configuration where the deflectable member directs a first medical device disposed within the common lumen region into the first lumen and a second configuration where the deflectable member allows a second medical device to move between the common lumen region and the second lumen, wherein a portion of the deflectable member is embedded in an internal region of the shaft.
Claims 2-12 are dependent on allowed matter from claim 1 and are allowed. 

In regards to claim 13, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the deflectable member includes a spring ribbon wire.
Claims 16-19 are dependent on allowed matter from claim 13 and are allowed. 

In regards to claim 20, the prior art of record does not teach or suggest a method, as claimed by Applicant, that
advances a medical device into a body lumen where the medical device includes the following components: 
an elongate shaft having a proximal end region and a distal end region,
a first lumen defined in the shaft,
a second lumen defined in the shaft,
wherein the distal end region includes a common lumen region in fluid communication with the first lumen and the second lumen, and
a deflectable member disposed within the shaft;  
wherein a needle is disposed in the second lumen, passes through the common lumen region, and extends distally beyond a distal end of the shaft;
proximally retracting the needle into the second lumen;
wherein proximally retracting the needle shifts the deflectable member from an open configuration to a closed configuration; and
extending a guidewire between the first lumen and the common lumen region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791